Citation Nr: 1530471	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total rating based on unemployability due to service-connected disability on an extraschedular basis prior to October 27, 2010.

2.  Entitlement to a total rating based on unemployability due to service-connected disability since October 27, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Atlanta, Georgia that denied entitlement to an increased rating for rotary levoscoliosis and intervertebral disc syndrome with narrowed disc space at L5-S1 with partial lumbarization of S1.

In October 2013, the Board denied entitlement to an increased rating for the appellant's service-connected low back disability.  The Board remanded the case to the RO for that office refer the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to October 27, 2010 to the Director of the Compensation and Pension Service for their consideration of the appellant's entitlement to the benefit on an extra-scheduler basis.

Following review of the record the issue of entitlement to a total rating based on unemployability due to service-connected disabilities after October 27, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim was referred to the Director of Compensation and Pension Service for extra scheduler consideration of a total disability rating based on individual unemployability, and in March 2015, the Director determined that entitlement to an extra scheduler rating was not warranted prior to October 27, 2010.  

2.  Only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extra scheduler rating.

CONCLUSION OF LAW

The Board has no authority to assign a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis prior to October 27, 2010.  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As will be discussed below, however, the claim of entitlement to a total rating based on unemployability due to service-connected disability on an extraschedular basis prior to October 27, 2010 is denied as a matter of law.  Hence, notice under the VCAA is not required because the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA apply. Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001).

The Veteran claims entitlement to individual unemployability on an extra-schedular basis for the period prior to October 27, 2010.

Prior to October 27, 2010, the Veteran was service-connected for rotary levoscoliosis and intervertebral disc syndrome with narrowed disc space at L5-S1 with partial lumbarization of S1, evaluated as 40 percent disabling; and for right and left lower extremity radiculopathy, each evaluated as 10 percent disabling.  The combined evaluation was 50 percent.  Thus, the only way for the Veteran to be awarded a total disability evaluation based on individual unemployability due to service connected disorders prior to October 27, 2010, was to be assigned such a rating on an extra scheduler basis.  38 C.F.R. § 4.16(b).

The law provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extra scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In March 2015, the Director of the Compensation and Pension Service determined that entitlement to a total disability rating based on individual unemployability on an extra scheduler basis was not warranted prior to October 27, 2010.  Given the decision by the Director there is no longer any remaining allegation of error of fact or law concerning this aspect of the appeal over which the Board may exercise jurisdiction.  Simply put, the Board has no authority to grant an award on an extra scheduler basis or compel the Director of the Compensation Service to do so. 

In this regard, the Federal Circuit addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of the Compensation and Pension Service] have the authority to award an extra scheduler rating."  Thun, 572 F.3d at 1370 (emphasis added).  While the Federal Circuit also found that the RO and the Board play some role in evaluating a claim for an extra scheduler rating, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra scheduler consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra scheduler rating 'to accord justice.'"  Id (emphasis added).

Given the Federal Circuit's interpretation of the extra scheduler provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation and Pension Service or the Under Secretary for Benefits have the authority to award an extra scheduler rating.  By extension, these principles apply to extra scheduler consideration under 38 C.F.R. § 4.16(b).  The Board possesses no such authority be it in the first or any instance.

The Court's concurring opinion in Anderson v. Shinseki, although addressing a different aspect of the extra scheduler process, provides further insight.  22 Vet. App. 423, 427 (2008).  In this regard, the concurrence noted that the delegation of authority for the Director of the Compensation and Pension Service to assign an extra scheduler rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of [the Compensation and Pension Service] uniquely suited to determining what extra scheduler rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)) (emphasis added).

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra scheduler rating will be assigned so as to "accord justice."  Similarly, "[I]t is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The assignment of ratings necessary to accord justice is entrusted to the Director and the Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra scheduler rating, only the Under Secretary for Benefits and the Director of the Compensation and Pension Service have been delegated the authority to award the extra scheduler rating.  See Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extra scheduler rating, entitlement to total disability rating based on individual unemployability on an extra scheduler basis is denied.

In concluding that the Board has no jurisdictional authority to assign an extra scheduler rating the Board considered the contrary holding in Wages v. McDonald, 27 Vet.App. 233 (2015).  Given, however, that the United States Court of Appeals for the Federal Circuit is the superior tribunal, the Board is bound by the holding of the Federal Circuit.


ORDER

The issue of entitlement to a total disability rating based on individual unemployability prior to October 27, 2010 is dismissed.


REMAND

Pursuant to the Board's October 2013 remand, the Veteran was afforded a VA examination of the thoracolumbar spine in November 2013.  He also underwent a VA examination of the spine in April 2015.  Review of the record discloses that the March 2015 supplemental statement of the case reveals only a discussion of evidence relative to the claim of entitlement to a total rating based on unemployability due to service-connected disability on an extraschedular basis prior to October 27, 2010.  However, the issue of entitlement to a total rating based on unemployability due to service-connected disability since October 27, 2010 remains on appeal.  Relevant evidence in this regard has not been addressed since a March 2012 supplemental statement of the case, and the Veteran has not waived consideration of the additional evidence by the agency of original jurisdiction and the Board cannot consider the additional information in the first instance. See 38 C.F.R. § 19.38, 20.1304(c) (2014).  As such the case must be remanded to the RO for a supplemental statement of the case on the issue of entitlement to a total rating based on unemployability due to service-connected disability since October 27, 2010.

The evidence also indicates that the appellant receives VA outpatient treatment for low back disability.  In October 2012 correspondence the appellant wrote that at a VA appointment of that same date, his morphine prescription dosage had increased because of worsening low back pain.  VA outpatient treatment records, however, date only through May 2012.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from June 2012 should be requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's VA outpatient records from June 2012 to the present.  Associate all records received with the VBMS file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After taking any further development deemed appropriate, to include the conduct of any additional examinations which may be in order, re-adjudicate the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders since October 27, 2010.  If the benefit sought is not granted, provide a supplemental statement of the case that addresses all relevant evidence to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


